Citation Nr: 0947834	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  09-05 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for chronic bronchiolitis with 
features of obliterative bronchiolitis and prominent 
bronchiolectasis with mucostasis and very focal organizing 
pneumonia, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979 
and from December 1990 to May 1991.  He served in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by which the RO denied 
service connection for chronic bronchiolitis with features of 
obliterative bronchiolitis and prominent bronchiolectasis 
with mucostasis and very focal organizing pneumonia.  

In October 2009, the Veteran testified at a hearing before 
the undersigned, which was held at the RO.  A transcript of 
the hearing has been associated with the record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

In a rating decision dated in June 2002, the RO denied 
service connection for small airway disease claimed as a 
breathing condition secondary to Gulf War syndrome.  In the 
body of the decision, the RO denied service connection for 
the claimed disability both as a manifestation of undiagnosed 
illness and on a direct basis.  See 38 C.F.R. §§ 3.303, 3.317 
(2009) (the regulations pertaining to direct service 
connection and service connection based on undiagnosed 
illness  respectively).  The Veteran was provided notice of 
the decision that month, but he did not initiate an appeal, 
timely or otherwise.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2009) (detailing the procedures for 
initiating and perfecting appeals of RO determinations to the 
Board).  A rating decision that is not timely appealed 
becomes final; it follows that the June 2002 rating decision 
became final final.  38 C.F.R. § 1103 (2009).  Finally 
decided claims cannot be reopened in the absence of new and 
material evidence.  38 C.F.R. § 3.156 (2009).  

In the August 2008 rating decision, the RO decided the issue 
now on appeal, which essentially mirrors the one denied in 
June 2002, on the merits without applying the new and 
material evidence standard although a previously decided 
claim may not be reopened in the absence of new and material 
evidence.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 
U.S.C. §§ 5108, 7104(b)).  Before the Board can address the 
matter of whether sufficient new and material evidence has 
been received, the Veteran must be provided sufficient notice 
under the Veterans Claims Assistance Act of 2000 (VCAA) in 
accordance with the holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

In Kent, the United States Court of Appeals for Veterans 
Claims (Court) held that with respect to new and material 
evidence claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the Veteran a corrective VCAA 
notice as to what would constitute new 
and material evidence regarding the 
particular new and material evidence 
claim herein in accordance with the 
Court's holding in Kent.

2.  Readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


